No. 99-60361
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60361
                        Conference Calendar


RAYMOND GREASON,

                                           Petitioner-Appellant,

versus

WALTER BOOKER; MIKE MOORE, Attorney
General, State of Mississippi,

                                           Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:98-CV-24-S-A
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Raymond Greason, Mississippi prisoner #73079, appeals the

denial of his 28 U.S.C. § 2254 petition.    He contends that

counsel was deficient for failing to challenge the habitual-

offender portion of the indictment, which appeared after the

phrase “against the peace and dignity of the state of

Mississippi,” in violation of Miss. Const. art. 6, § 169.

     Greason has not satisfied the test for postconviction relief

for ineffective assistance of counsel set out in Strickland v.

Washington, 466 U.S. 668 (1984).   At the time of his guilty-plea

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60361
                               -2-

conviction in 1993, there was no clear basis for an objection to

the indictment because McNeal v. State, 658 So. 2d 1345 (Miss.

1995) had not yet been decided.   Therefore, the judgment of the

district court is affirmed.

     AFFIRMED.